DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner found the arguments made by the applicant convincing, however does not believe the claims are allowable at this stage. Because of this, this second non-final action is presented below. Regarding the arguments by the applicant, they argued in the remarks from 21 October 2020 that Figure 7 of Whitehouse was misinterpreted by the examiner, specifically that item 34 was not part of the blade, and was in fact an insert within the blade. As described by the applicant, this means that the end piece 32 of Whitehouse does not extend past the end of the blade portion, and the drawing of Figure 2 is a more accurate representation of the blade tip when attached to the blade as a whole. The examiner finds these arguments convincing and all rejections under Whitehouse are withdrawn and a second non-final rejection is presented here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "about" in claims 3 and 5 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” is a relative term and as it is not defined in the specification, the limitations of the ranges in claims 3 and 5 are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 9-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US 20160177915).
Regarding claim 1, Gonzalez discloses a wind turbine blade (Fig. 1, item 2) with a main blade portion having a root end and a tip end (Fig. 7 shows the rotor blade having a root and a tip) wherein a leading edge and a trailing edge extend between the root end and the tip end (Fig. 1, LE and TE), a conductive blade tip module connected to a blade tip interface at the tip end of the main blade portion (Fig. 1, item 1. Paragraph 0031 states that the tip attachment has a conductive lightning protection piece, meaning it is conductive at some points. Paragraph 0055 also states that the two receptors are connected by a conductor system, which is conductive.) wherein the conductive blade tip module comprises an elongate body defining a longitudinal axis transverse to a spanwise axis of the main blade portion, and wherein the conductive blade tip module has a length in a direction along said longitudinal axis that is greater than a chord length of the blade tip interface. Figures 1 and 2 show the tip extension (1) having a longer chord length than the blade (2) at every end point where the extension meets the blade. 
Regarding claim 2, Gonzalez discloses the leading edge of the blade tip module extends beyond the leading edge of the main blade portion at the blade tip interface (Figures 1 and 2, item 1_LE is beyond item LE where they meet).
Regarding claim 4, Gonzalez discloses the trailing edge of the blade tip module extends beyond the trailing edge of the main blade portion at the blade tip interface (Figures 1 and 2, item 1_TE is beyond item TE where they meet)
Regarding claim 6, Gonzalez discloses the blade tip module defines an aerofoil profile in cross-section (Figures 1 and 2 show the extension following the same airfoil profile as the blade itself).
Regarding claim 7, Gonzalez discloses the blade tip interface defines an outer edge, and wherein the blade tip module is configured to fit against the blade tip interface such that a lip of the blade tip module overlaps the outer edge of the blade tip interface. Figure 1 item 1 shows a lip of the blade tip module (1) overlapping the edges of the original blade structure (2).
Regarding claim 9, Gonzalez discloses the overlapping lip of the blade tip module extends about the entirety of the outer edge of the blade tip interface (Figure 1 shows the extension 1 extends about the entire outer surface of the blade (2)).
Regarding claim 10, Gonzalez discloses the lip of the blade tip module surrounds a recess in the blade tip module, and wherein the blade tip interface is received into the recess so that the lip of the blade tip module overlaps the outer edge of the blade tip interface (Figure 1 shows the blade 2 being inserted into a recess in the module 1).
Regarding claim 11, Gonzalez discloses an attachment plate protrudes from the blade tip interface and is received into a pocket defined in the blade tip module (Figure 1 shows an extension of the blade (being configured as the attachment plate) that extends into a pocket of the module).
Regarding claim 12, Gonzalez discloses the recess comprises an edge wall, wherein the recess comprises an edge wall, wherein the edge wall and the outer edge of the blade tip interface define complementary aerofoil profiles (Figures 1 and 2 show the edge following the airfoil profile and Figure 1 item 1 shows a wall forming the pocket).
Regarding claim 13, Gonzalez discloses the edge wall has a shape matching the outer edge of the blade tip interface (Figures 1 and 2 show the edge wall has a shape matching the outer airfoil profile).
Regarding claim 16, Gonzalez discloses that the blade tip module is coupled to a lightning protection system of the wind turbine blade (Par. 0031).

Claim(s) 1, 7-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aynsley (US 20080014090).
Regarding claim 1, Aynsley discloses a main blade portion having a root end and a tip end (Figure 1, item 12) wherein a leading edge and a trailing edge extend between the root end and tip end (Figure 1, item 12) a conductive blade tip module connected to a blade tip interface at the tip end of the main blade portion (Par. 0077 states that the tip module can be made of metal, which is conductive; Fig. 12, item 170), wherein the conductive blade tip module comprises an elongate body defining a longitudinal axis transverse to a spanwise axis of the main blade portion, and wherein the conductive blade tip module has a length in a direction along said longitudinal axis that is greater than a chord length of the blade tip interface (Fig. 12 shows the winglet having a greater chord length than the chord length of the blade). The limitation in the preamble requiring the blade to be a blade of a wind turbine is not limiting because it is not further recited in the body of the claim.
Regarding claim 7, Aynsley discloses that the blade tip interface defines an outer edge, and wherein the blade tip module is configured to fit against the blade tip interface such that a lip of the blade tip module overlaps the outer edge of the blade tip interface (Fig. 12, item 200 shows the lip overlapping the outer edge of the blade tip interface).
Regarding claim 8, Aynsley discloses that the tip end of the blade is truncated (Figure 13 shows the end of the blade is truncated, as it is open to the environment without the tip module attached).
Regarding claim 10, Aynsley discloses that the lip of the blade tip module surrounds a recess in the blade tip module, and wherein the blade tip interface is received into the recess so that the lip of the blade tip module overlaps the outer edge of the blade tip interface (Figure 12, item 200 shows the lip surrounding a recess that the blade tip is mounted within).
Regarding claim 11, Aynsley discloses that an attachment plate protrudes from the blade tip interface and is received into a pocket defined in the blade tip module (Figure 12 shows the blade tip being received in the pocket formed by the wall 200).
Regarding claim 12, Aynsley discloses that the recess comprises an end wall (Fig. 12, item 200) wherein the edge wall and the outer edge of the blade tip interface define complementary aerofoil profiles (Figures 12 and 13 show that the edge wall forms a complementary profile with the blade tip).
Regarding claim 13, Aynsley discloses that the edge wall has a shape matching the outer edge of the blade tip interface (Figures 12 and 13 show that the edge wall forms a complementary profile with the blade tip).
Regarding claim 14, Aynsley discloses that the blade tip module is solid metal (Paragraph 0077 states that the winglet can be made of any suitable metal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20160177915).
Regarding claim 3, Gonzalez discloses the limitations of claim 2 in the 102 rejection above. However, Gonzalez does not explicitly disclose the edge of the blade tip module extending at least about 10 mm beyond the leading edge of the main blade portion at the blade tip interface. Figure 2 of Gonzalez shows the blade tip module (1_LE) extending past the leading edge of the wind turbine blade a reasonable amount and paragraph 0020 states that the blade tip module can significantly extend the chord length of the wind turbine blade. Because wind turbine blades are very large and Gonzalez states that the tip module can significantly extend the chord length at the leading edge it is obvious that the tip module could extend more than 10 mm past the leading edge. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tip module extend more than 10 mm past the leading edge of the turbine blade.
Regarding claim 5, Gonzalez discloses the limitations of claim 4 in the 102 rejection above. However, Gonzalez does not explicitly disclose the edge of the blade tip module extending at least about 10 mm beyond the leading edge of the main blade portion at the blade tip interface. Figure 2 of Gonzalez shows the blade tip module (1_LE) extending past the leading edge of the wind turbine blade a reasonable amount and paragraph 0020 states that the blade tip module can significantly extend the chord length of the wind turbine blade. Because wind turbine blades are very large and Gonzalez states that the tip module can significantly extend the chord length at the leading edge it is obvious that the tip module could extend more than 10 mm past the leading edge. Thereby, it would have been obvious to one of ordinary skill in the art .

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aynsley (US 20080014090).
Regarding claim 3, Aynsley discloses the limitations of claim 2 in the 102 rejection above. However, Aynsley does not explicitly disclose the edge of the blade tip module extending at least about 10 mm beyond the leading edge of the main blade portion at the blade tip interface. Figure 11 of Aynsley shows the blade tip module (184) extending far past the leading edge of the blade. Because Aynsley shows that the module extends a significant portion past the leading edge of the blade and paragraph 0059 states that the diameter of the hub is 24 feet it is obvious that the tip module could extend more than 10 mm past the leading edge. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tip module extend more than 10 mm past the leading edge of the turbine blade.
Regarding claim 3, Aynsley discloses the limitations of claim 4 in the 102 rejection above. However, Aynsley does not explicitly disclose the edge of the blade tip module extending at least about 10 mm beyond the leading edge of the main blade portion at the blade tip interface. Figure 11 of Aynsley shows the blade tip module (184) extending far past the leading edge of the blade. Because Aynsley shows that the module extends a significant portion past the leading edge of the blade and paragraph 0059 states that the diameter of the hub is 24 feet it is obvious that the tip module could extend more than 10 mm past the leading edge. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20160177915) in view of Whitehouse (US 20160258423).
Regarding claim 15, Gonzalez discloses the limitations of claim 1 in the 102 rejection listed above. However, it does not explicitly disclose the blade tip module is fabricated from copper or a copper alloy. Gonzalez does not choose a material to be used for the tip extension of the blade, so a person of ordinary skill in the art would be required to select a material to be used for the tip extension. Gonzalez also describes that lightning protection systems are desired for the tip extension because “a lightning strike will enerally hit the blade at its outer end”. Whitehouse describes a tip end with improved lightning protection and paragraph 0038 states that the module can be made of solid copper or a copper alloy, has a high melting point, avoids damage during lightning strikes, and provides good electrical conductivity. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tip extension out of copper because one of ordinary skill in the art would have to choose a material and copper provides the benefits described above.

Response to Arguments
Applicant’s arguments, see remarks, filed 21 October 2020, with respect to the rejection(s) of claim(s) 1-15 under Whitehouse have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new Gonzalez and Aynsley. See discussion above in the Response to Amendments for discussion of why the arguments were convincing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            


/Christopher Verdier/            Primary Examiner, Art Unit 3745